Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Kristie Dawn Thomas, Appellant                         Appeal from the 6th District Court of Red
                                                       River County, Texas (Tr. Ct. No.
No. 06-21-00036-CR             v.                      CR02507).         Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                           Burgess and Justice Stevens participating.



        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we (1) modify the trial court’s bill of costs to reflect
that the total attorney fees assessed was $911.75, (2) modify both the judgment and bill of costs
to show that the total outstanding court costs due are $871.75, and (3) modify the trial court’s
judgment (a) to reflect that the degree of offense is a state jail felony and (b) to add a section to
the judgment showing that the appellant pled true to the State’s punishment enhancement
allegations and the trial court found those allegations to be true.. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Kristie Dawn Thomas, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                        RENDERED OCTOBER 15, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk